Title: From John Adams to John V. N. Yates, 31 December 1822
From: Adams, John
To: Yates, John V. N.



Dear Sir
Quincy December 31st. 1822

I am honored this Morning with your favour of the 23d.—That Dr. Frankline while in England corresponded with Mr. Dumas, I very well know from an intimate acquaintance with both of them; that he reccommended a Dutch loan before he left England is improbable because at that time there was no Government or body of Men or individual in America to whom the loan could be named. When Dr. Frankline left England hostilities had not commenced; The Battle of Lexington, he had not heard, till he arrived in America, after his arrival in America and after the War had commenced he might write letters to Mr. Dumas, reccommending private mercantel adventures to America. And two or three Ships I believe were sent, what there Cargoes contained I know not one of which  was taken by the English retaken by some of our armed Vessells then again taken by the English and afterwards taken a second time, by one of our Cruisers and brought into one of our Harbours, so that we ultimately got the benefit of the Cargo whatever it might be; but I never heard that any Arms or ammunition were on board certainly no loan, public or private from in Holland was ever made to America that I ever heard of, before the Year 1780.
What I said in my letter concerning the Hollanders was no compliment, unless the sincere feelings of the heart and the clear dictates of the Understanding are to be denominated Compliments. Is it possible that any lover of Liberty, civil or religious any friends of the Protestant Religion can ever forget the House of Chatillon in France and the great Admiral Coligny, the immortal Martyr to Liberty, or his Daughter the Consort of the first William, Prince of Orange, or that Prince of Orange himself another illustrious Martyer to the same cause or the glo Or King William the third, the glorious deliverer of three Kingdomes from despotism and Papacy? Can it be forgotten that Holland is the first and allmost the only Nation that ever existed who ever established Toleration liberty freedom of enquiry and liberty of conscience? Can any friend of learning ever forget the Names of Erasmus Grotius, Boerhaave, and a thousand others, Men of as much learning as any in Europe? Who indeed can forget Descartes or Bayle? The military qualities of the Batavians, have been recorded and attested from the time of Julius Ceasar to this hour.—
With great respect I have the / honour to be Sir, your most / obedient & Humb Servt

John Adams